Citation Nr: 0826670	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously-denied claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1972 to February 1974.

In June 1980, the veteran filed a claim of entitlement to 
service connection for lower back pain.  In a July 1980 
rating decision, the Department of Veterans Affairs (VA) 
Regional Office in Phoenix, Arizona denied the claim.  The 
veteran appealed to the Board of Veterans' Appeals (the 
Board).  In a May 1982 decision, the Board denied the claim.  

The veteran subsequently moved to Indiana; the Indianapolis 
Regional Office (the RO) currently has jurisdiction over the 
veteran's claim.

The present appeal stems from a January 2004 decision of the 
RO which denied reopening the claim based on the lack of new 
and material evidence.  The veteran duly perfected an appeal 
to the Board.  In October 2006, the Board remanded the 
veteran's claim for additional evidentiary development, 
namely to schedule the veteran for a personal hearing.  In 
January 2007, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In a March 2007 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of service connection for the veteran's low back disability.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).

While the matter was pending before the Court, in March 2008, 
the veteran's attorney and a representative of VA's Office of 
General Counsel filed a Joint Motion for Remand.  In an April 
2008 order, the Court vacated the Board's March 2007 decision 
and remanded the matter for readjudication in light of the 
Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The March 2008 Joint Motion found that VA did not satisfy the 
notice requirements of the Veterans Claims Assistance Act of 
2000 (VCAA).   In the Joint Motion, the parties indicated 
that a remand was necessary to provide the veteran with 
"sufficient, pre-adjudicatory notice of what his evidence 
must show in order to reopen his previously, finally-denied 
claim for entitlement to service connection for [a back 
disability]."  See March 2008 Joint Motion at page 2.  
Particularly, the parties indicated that the VCAA letter 
cited by the Board did not inform the veteran of "what the 
deficiency in his original claim for entitlement to service 
connection for a low back disability had been, as mandated by 
Kent [v. Nicholson, 20 Vet. App. 1 (2006)]" and that the 
additional letters cited by the Board did not cure this 
error.  Id. at 3.

In Kent, the Court determined that to comply with the notice 
requirements of the VCAA, "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the 
claimant."  See Kent, supra, at 9-10.  The Court also noted 
that "the VCAA requires [VA] to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Id. at 10.
The Joint Motion specifically noted that the June 2003 letter 
did not inform the veteran of what the "deficiency in his 
original claim for entitlement to service connection for a 
low back disability had been and failed to comply with the 
notice requirements set forth in Kent.

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may no longer be 
cured by the Board.  The Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.)

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBBA) for the following action:

1.  VBA should provide the veteran with a 
notice letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent.

2.  After completing any additional 
development which is deemed necessary, and 
if warranted by the evidentiary posture of 
the case, VBA should readjudicate the 
issue on appeal. If the benefit sought on 
appeal is denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




